Citation Nr: 0201429	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  01-04 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for 
dermatophytosis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected dermatophytosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to May 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an increased evaluation for 
dermatophytosis.  In that decision, the RO also denied the 
veteran's claim of entitlement to service connection for 
depression, claimed as secondary to service-connected 
dermatophytosis.  He subsequently perfected timely appeals 
regarding these issues.

In the August 2000 rating decision, the RO also denied a 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
To the Board's knowledge, the veteran has not submitted a 
Notice of Disagreement regarding that issue.  Thus, the issue 
of TDIU is not currently on appeal.

In November 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the RO.  A transcript of this hearing has been prepared 
and associated with the VA claims folder.


FINDINGS OF FACT

1.  There is an approximate balance in the evidence as to 
whether the veteran's service-connected dermatophytosis is 
manifested by exfoliation, constant itching, and extensive 
lesions; the competent and probative evidence clearly rules 
out systemic or nervous manifestations, or exceptionally 
repugnant lesions.

2.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's claimed depression 
is not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for a 30 percent evaluation, and no more, for 
dermatophytosis have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.118, 
Diagnostic Codes 7804, 7806, 7813 (2001).

2.  Service connection for depression, claimed as secondary 
to a service-connected disability, is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an April 1958 rating decision, the RO granted service 
connection for generalized dermatophytosis and assigned a 10 
percent disability rating under the criteria of Diagnostic 
Code (DC) 7813.  In the decision, the RO noted that the 
veteran had received periodic treatment throughout service 
for generalized dermatitis, and that this condition had still 
been present at separation.

In May 2000, the veteran filed a claim of entitlement to an 
increased evaluation for his service-connected skin disorder.  
He requested that the RO obtain all of his treatment records 
from the VA Medical Center (VAMC) in Philadelphia since June 
1999.  He also indicated that he wished to file a claim of 
entitlement to service connection for depression.  The 
veteran noted that he was going to provide a medical 
statement showing a link between his skin disability and 
depression.

In June 2000, the RO obtained the veteran's treatment records 
from the Philadelphia VAMC.  These records show that he 
received ongoing treatment for a variety of disabilities, 
including his skin disorder, throughout 1999 and 2000.  For 
example, in a June 1999 clinical note, it was noted that he 
had a history of chronic tinea infection involving the soft 
tissues of both feet for several years.  At that time, the 
veteran reported that he was experiencing intermittent flare-
ups in warm weather.  In a December 1999 clinical note, a VA 
examiner indicated that the veteran experienced 
tinea/onychomycosis primarily on his feet and toenails, but 
also on his groin, back, and perineum.  The veteran reported 
that the disorder was at its worst during a change of 
seasons.  In a May 2000 clinical note, a VA examiner noted 
that the veteran had recently reported feeling depressed.  
The examiner indicated that he was experiencing depressed 
mood, decreased sleep, and decreased energy.

During a VA dermatological examination conducted in July 
2000, the veteran reported that he had experienced "jungle 
rot" on his groin, buttocks, and feet ever since service.  
Examination revealed onychomycosis in the first great toenail 
of the right foot, possible mild tinea pedis, some mild 
intertrigo on the intergluteal cleft, and mild seborrheic 
dermatitis on the scalp.  The VA examiner found that there 
was no ulceration, exfoliation, or crusting.  The examiner 
also found that there were no associated systemic or nervous 
manifestations present.  A diagnostic KOH preparation was 
reportedly negative for hyphae.  The examiner noted diagnoses 
of onychomycosis, and of possible tinea pedis versus very 
mild early psoriasis.

In the August 2000 rating decision, the RO denied the 
veteran's claims of entitlement to an increased evaluation 
for dermatophytosis and entitlement to service connection for 
depression.  With respect to his increased rating claim, the 
RO concluded that the evidence of record did not support the 
assignment of a rating in excess of 10 percent under the 
criteria of DC 7813.  With respect to his claim of 
entitlement to service connection for depression, the RO 
found that there was no competent medical evidence showing 
that he had depression secondary to his service-connected 
skin disorder.

Clinical notes dated from September 2000 to January 2001 
reflect that the veteran received treatment throughout that 
period for tinea/onychomycosis and depression.

During his November 2001 Travel Board hearing, the veteran 
testified that he had experienced his skin disorder all over 
his body, but that it was worst on his feet because it caused 
him pain when he walked.  He stated that it was also very bad 
in his groin area, and that it caused constant itching and 
scratching.  He also reported that he experienced cracking or 
scaling, which became worse with weather changes.  He said he 
did not feel that his VA examination was adequate because it 
lasted for only 10 minutes.  He also stated that he would 
attempt to obtain color photographs of his disability so that 
these could be associated with his claims folder.  His 
representative requested that final appellate review by the 
Board be delayed for 30 days, so that the veteran could have 
the opportunity to submit such photographs.

Also in his testimony, with respect to his claimed 
depression, the veteran reported that he had begun seeking 
treatment for this problem one year before.  He indicated 
that he had been seeing his psychiatrist every three or four 
months, but that he had recently been seeing him more 
frequently so he could obtain certain medication.  He noted, 
however, that he did not believe that medication was helping 
his depression very much.  He reported that he had 
experienced depression for a long time, but had not really 
become aware of it until after his retirement.  He indicated 
that it probably did not help that he suddenly had less to do 
to occupy his time, and that his yearly income had gone from 
$40,000 to $18,000.  The veteran noted that he was feeling 
inadequate and insufficient because he was not making as much 
money as he used to.  He also noted that his skin problem 
made him more irritable and depressed, and that he felt 
embarrassed by it.

Thereafter, the Board delayed adjudication of the veteran's 
claim so as to allow him a 30-day period in which to submit 
color photographs in support of his claim.  The record 
reflects that no such photographs were submitted, and that no 
additional correspondence was received from the veteran or 
his representative.  

Analysis

A.  Preliminary matters-VCAA

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the Statement of the Case issued during the 
pendency of this appeal, the Board believes that the RO 
properly advised the claimant of what the evidence must show 
in order to substantiate his claims.  For this reason, the 
Board believes that VA has satisfied its duty under both the 
VCAA and the new regulations to inform the veteran and his 
representative of the information and evidence needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the veteran's 
claims.  The veteran has been provided with a VA 
dermatological examination, and neither he nor his 
representative has alluded to any additional information or 
evidence that has not been obtained and which would be 
pertinent to the present claims.  Therefore, in light of the 
above, the Board finds that all facts that are relevant to 
his claims have been properly developed, and that no further 
action is required in order to comply with VA's duty to 
assist under both the VCAA and the new regulations.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

The Board notes that, during his November 2001 hearing, the 
veteran appears to have expressed some doubt as to the 
adequacy of his July 2000 VA examination.  Because obtaining 
an accurate picture of the severity of his skin disorder is 
crucial to adjudicating his claim, the Board has carefully 
considered this contention.  However, it appears that the 
sole concern expressed by the veteran in regard to this 
examination was that it was, in his opinion, very brief.  
Neither the veteran nor his representative has pointed to any 
specific deficiencies in the examination, nor have they 
identified any types of tests or studies that they believe 
should have been performed.  Absent such contentions, the 
Board does not believe that the fact the examination may have 
been brief is sufficient cause to question the results of the 
examination.  Instead, we believe that, in most cases, issues 
such as how much time an examination may take are better left 
to the discretion of the examiner, so long as the specific 
information necessary to adjudicating the claim is provided 
in the report.  In this case, we have reviewed the report of 
this examination in detail, and believe it to be sufficient 
for the purposes of this decision.  

The Board has also considered whether an additional VA 
examination is warranted in order to clarify whether the 
veteran has depression as a result of his service-connected 
skin disorder.  However, the VCAA specifically requires that 
VA obtain a medical examination or opinion only when such 
examination or opinion is "necessary" in order to make a 
decision on the claim.  Such an examination or opinion is 
deemed necessary when the evidence of record contains 
competent medical evidence of a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military service; but does not contain 
sufficient medical evidence for the secretary to make a 
decision on the claim.  See VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001)).  
In this case, as will be discussed in greater detail below, 
the Board believes that there is already sufficient medical 
evidence of record, in the form of his VA treatment records, 
so as to allow the Board to make a decision on the claim.  
For this reason, we find that an additional VA examination is 
not warranted.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(codified at 38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Because the VCAA and the new regulations arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation appear to have been completed in full.  
Therefore, the Board believes that we may proceed with a 
decision in this case, without prejudice to the veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The Board therefore finds that no useful purpose 
would be served in remanding this matter.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Wensch v. Principi, No. 99-2210, slip op. at 8 (U.S. 
Vet. App. Dec. 20, 2001), noting, "When there is extensive 
factual development in a case, reflected both in the record 
on appeal (ROA) and the BVA's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased rating - dermatophytosis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  


The veteran's service-connected dermatophytosis is evaluated 
as 10 percent disabling under 38 C.F.R. § 4.118, DC 7813.  
Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud, which is 
certainly not the situation here.  See 38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951(b) (2001).  Therefore, because 
the veteran's 10 percent disability rating is effective from 
March 1958, it is protected at that level from any decrease.

Pursuant to the Rating Schedule, at 38 C.F.R. § 4.118, 
"Unless otherwise provided, rate codes 7807 through 7819 as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations."  See 
38 C.F.R. § 4.20 (providing for similar manifestations to be 
rated under closely analogous diagnostic codes).  Here, 
although it is not entirely clear from the record, it appears 
that the veteran's current 10 percent evaluation was assigned 
under the criteria of DC 7804, which provides that a 
10 percent disability rating is warranted for scars that are 
superficial, tender, or painful on objective examination.  
Because a 10 percent evaluation is the maximum disability 
rating allowed under that code, the Board must look to other 
diagnostic codes in order to determine whether an increased 
evaluation may be warranted.

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  In this case, 
the Board concludes that DC 7806 comes closest to evaluating 
the types of symptomatology of which the veteran complains.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (rationale 
for selecting a specific diagnostic code must be explained).

Under DC 7806, which pertains to eczema, a 10 percent rating 
is warranted when the condition is manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation requires findings of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted where 
there is ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.

Having reviewed the complete record, the Board finds that the 
competent and probative evidence of record is in approximate 
balance as to whether the veteran's service-connected skin 
disorder warrants the assignment of a 30 percent disability 
rating under the criteria of DC 7806.  Although the February 
2001 examination was negative for any findings of 
exfoliation, exudation, or itching, the Board notes that the 
veteran testified during his November 2001 hearing that he 
experiences constant itching as a result of his skin 
disorder.  He also testified that he experiences almost 
constant exfoliation, especially with changes in the climate.  
These symptoms are consistent with those that were noted by 
VA examiner during the course of the veteran's VA outpatient 
treatment.  For example, in a September 2000 clinical note, 
it was noted that he had complained of itching, cracking, and 
fissuring due to his skin disorder.  Moreover, the veteran 
testified during his November 2001 hearing that he sometimes 
experienced extensive lesions, such as during the summer 
months, when his skin disability usually spread throughout 
his groin area and up his back.  He also noted that he often 
experienced the condition on his hands and feet during 
outbreaks.

The Court of Appeals for Veterans Claims has held that the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed by rating adjudicators, and 
that a skin disorder should be considered, whenever possible, 
at a time when it is most disabling.  See Ardison v. Brown, 6 
Vet.App. 405 (1994); Bowers v. Brown, 2 Vet.App. 675 (1992).  
In light of those precedents, the Board has given careful 
consideration to whether a new VA examination should be 
scheduled, since the veteran's testimony seems to indicate 
symptomatology which is occasionally worse than that reported 
in the examination findings.  Instead, however, we will 
accept the veracity of the veteran's sworn testimony as to 
the extent of his condition at times other than when he was 
examined.

The Board believes the veteran's description of his symptoms 
to be consistent with complaints noted in his VA treatment 
records, which show that he often reported experiencing 
outbreaks on his hands and feet, and that he also reported 
experiencing outbreaks on his groin and back.  In light of 
the aforementioned evidence, which tends to show that that 
his skin disorder is manifested by exfoliation, constant 
itching, and extensive lesions, the Board finds that a 
reasonable doubt is raised as to whether a 30 percent 
disability rating is warranted, and we resolve that doubt in 
favor of the veteran.

Because this increased rating is based upon the resolution of 
reasonable doubt, it is clear that there is not a 
preponderance of the competent and probative evidence in 
favor of the 30 percent rating.  Similarly, the evidence is 
against the assignment of a rating in excess of 30 percent 
under DC 7806.  In reaching this conclusion, the Board has 
found the most probative evidence of record to be the report 
of the July 2000 VA dermatological examination, in which the 
VA examiner specifically concluded that there was no evidence 
of any systemic or nervous manifestations of his skin 
disorder.  The Board believes this finding to be consistent 
with the VA treatment records, which fail to reveal any 
evidence that the veteran experiences systemic or nervous 
manifestations of his skin disorder.  For these reasons, we 
find that the criteria for a 50 percent evaluation under DC 
7806 have not been met.

As discussed in detail above, the Board recognizes that the 
veteran's skin disorder is sometimes manifested by extensive 
exfoliation, which is one of the symptoms specifically listed 
under the criteria for a 50 percent evaluation under DC 7806.  
However, the Board is of the opinion that this symptom alone 
is not sufficient to warrant a 50 percent disability rating 
under that code.  Rather, we believe that a close reading of 
the code makes clear that this symptom is only sufficient to 
warrant a 50 percent evaluation when it is accompanied by 
either systemic or nervous manifestations, and by 
exceptionally repugnant lesions.  As discussed in detail 
above, the evidence demonstrates that the veteran's service-
connected skin disorder is not accompanied by systemic or 
nervous manifestations.  Moreover, the Board does not believe 
that his skin disorder has been shown to be manifested by 
exceptionally repugnant lesions.

In summary, the Board finds that the the reasonable-
doubt/benefit-of-the doubt doctrine supports the assignment 
of a 30 percent evaluation for the veteran's service-
connected dermatophytosis.  Thus, the benefit sought on 
appeal may be granted.

C.  Service connection - depression

The veteran is seeking entitlement to service connection for 
depression.  He essentially contends that his depression 
developed as a result of his service-connected 
dermatophytosis.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for a non-
service-connected disability when that condition is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

Having reviewed the complete record, the Board finds that 
there is no competent evidence of record that supports the 
veteran's contention that his claimed depression is related 
to his service-connected skin disorder.  In fact, the Board 
believes that the only competent evidence of record to 
address the etiology of his depression suggests that the 
claimed disability developed as a result of financial 
problems, and is unrelated to his service-connected skin 
disorder.  In particular, the Board notes the veteran's VA 
treatment records, in which it was specifically noted that 
the veteran began feeling depressed as a result of financial 
difficulties.  Although his skin disorder is noted repeatedly 
throughout these records, no physician ever offered any 
connection between that disability and the onset of his 
depression.  Moreover, although the veteran indicated in his 
May 2000 informal claim that he planned to submit a medical 
statement showing a connection between these two 
disabilities, the records reflects that no such statement was 
ever submitted.

While the veteran may sincerely believe that his depression 
is related to his service-connected skin disorder, it is well 
established that, as a layperson, he is not considered 
competent to reach such a conclusion.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  The Board does recognize that the veteran 
may provide competent lay evidence within his own scope of 
knowledge, such as providing a description of symptoms, even 
where he lacks relevant specialized education, training, or 
experience.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159(a)(2)).  However, as 
discussed in detail above, the veteran's treatment records 
show that his claimed depression developed as a result of 
financial problems, and is unrelated to his service-connected 
disability.  Because there is no contradictory medical 
evidence of record, the Board believes that the preponderance 
of the evidence is against establishing service connection on 
a secondary basis.  

In short, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's claimed 
depression developed as a result of his service-connected 
skin disorder.  The benefit sought on appeal must therefore 
be denied.

ORDER

A 30 percent evaluation is granted for service-connected 
dermatophytosis, subject to applicable legal criteria 
governing the payment of monetary benefits.

Entitlement to service connection for depression, claimed as 
secondary to service-connected dermatophytosis, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

